UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6199



ISAIAH TIMOTHY FEASTER,

                                              Plaintiff - Appellant,

          versus


DEBORAH PULLER; ROBERT KUPEC, Warden; EARL
BESHEARS,   Warden;   RALPH  LOGAN, Warden;
KATHLEEN GREEN, Assistant Warden; ROBERT B.
RITCHIE, JR., Chief of Security,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-00-
2341-AMD)


Submitted:   May 31, 2001                     Decided:   June 8, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Isaiah T. Feaster, Appellant Pro Se.    John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Isaiah T. Feaster appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint.    We

have reviewed the record and the district court’s opinion and find

no reversible error.    Accordingly, we affirm on the reasoning of

the district court.    See Feaster v. Puller, No. CA-00-2341-AMD (D.

Md. Jan. 17, 2001). Foster’s motion for default judgment is denied.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                           AFFIRMED




                                  2